 



Exhibit 10.C
VIAD CORP
PERFORMANCE UNIT INCENTIVE PLAN
Pursuant to the 2007 Viad Corp Omnibus Incentive Plan
As Adopted November 29, 2007

I.   PURPOSE       The purpose of the Plan is to promote the long-term interests
of the Corporation and its stockholders by providing a means for attracting and
retaining designated key executives of the Corporation and its Affiliates
through a system of cash rewards for the accomplishment of long-term, predefined
performance goals.   II.   PARTICIPATING SUBSIDIARIES, SUBSIDIARY GROUPS AND
DIVISIONS:

  A.   Each subsidiary, subsidiary group, line of business or division listed
below is a “Company” for the purposes of this Plan:         Name of Company    
    Brewster/Brewster Tours group
Exhibitgroup/Giltspur group
GES Exposition Services, Inc. group
Glacier Park, Inc.

III.   ADMINISTRATION       The Plan shall be administered by the Committee.
Except as limited by the express provisions of the Plan, the Committee shall
have sole and complete authority and discretion to (i) select Participants and
grant Awards; (ii) determine the number of Performance Units to be subject to
Awards generally, as well as to individual Awards granted under the Plan;
(iii) select the performance measures and the Performance Period for any Awards;
(iv) determine the goals that must be achieved in order for the Awards to be
payable and the other terms and conditions upon which Awards shall be granted
under the Plan; (v) prescribe the form and terms of instruments evidencing such
Awards; and (vi) establish from time to time regulations for the administration
of the Plan, interpret the Plan, and make all determinations deemed necessary or
advisable for the administration of the Plan.   IV.   FUNDING LIMIT         A
“funding limit” has been established for each Company and Corporate participant
who has been designated an Executive Officer as defined under Section 16(b) of
the Securities Exchange Act such that the maximum aggregate amount awarded or
credited under this Plan and any other Cash-Based Plan may not exceed five
million dollars ($5,000,000) to any one Participant in any one Plan Year. The
Executive Officer cannot be paid Cash-Based Awards in any one Plan Year that
exceed in the aggregate the funding limit provided in this paragraph, but may be
paid less at the discretion of the Committee based on the levels of achievement
of performance goals established by the Committee for a Performance Period.   V.
  PERFORMANCE MEASURES       As described in the 2007 Viad Corp Omnibus
Incentive Plan, the Company and Viad Corp will adopt performance goals from the
following measures upon which payments or awards will be based on an annual
basis:

  (a)   Net earnings or net income (before or after taxes);     (b)   Earnings
per share;     (c)   Net sales or revenue growth;     (d)   Net operating
profit;

1



--------------------------------------------------------------------------------



 



  (e)   Revenue;     (f)   Return measures (including, but not limited to,
return on assets, capital, invested capital, equity, sales, or revenue);     (g)
  Cash flow (including, but not limited to, operating cash flow, free cash flow,
cash generation, cash flow return on equity, and cash flow return on
investment);     (h)   Earnings before or after taxes, interest, depreciation,
and/or amortization;     (i)   Gross or operating margins;     (j)  
Productivity ratios;     (k)   Share price (including, but not limited to,
growth measures and total shareholder return);     (l)   Expense targets;    
(m)   Margins;     (n)   Operating efficiency;     (o)   Market share;     (p)  
Customer satisfaction;     (q)   Unit volume;     (r)   Working capital targets
and change in working capital;     (s)   Economic value added or EVA® (net
operating profit after tax minus the sum of capital multiplied by the cost of
capital); and     (t)   Strategic plan development and implementation.

    Performance Measures may be established for each Company to place increased
emphasis on areas of importance to achieving overall Corporate or subsidiary
objectives, with the Chief Executive Officer of Viad to recommend to the
Committee the measures to be used, the goals to be set and, at the end of the
Performance Period, the level of achievement. In order to be earned, at least
one of the predefined financial measures must be achieved and payable (at a
minimum threshold level), subject to downward discretion at the recommendation
of the Viad Chief Executive Officer. Any Performance Measure(s) may be used to
measure the performance of the Company, subsidiary and/or affiliate as a whole
or any business unit of the Company, subsidiary, and/or affiliate or any
combination thereof, as the Committee may deem appropriate, or any of the above
Performance Measures as compared to the performance of a group of comparator
companies, or published or special index that the Committee in its sole
discretion, deems appropriate, or the Company may select Performance Measure
(k) above as compared to various stock market indices.   VI.   ESTABLISHING
GOALS       The appropriate weighting of measures, goals, range of values above
and below such goals, and the Performance Period to be used as a basis for the
measurement of performance for Awards under the Plan will be determined by the
Committee no later than 90 days after the beginning of each new Performance
Period during the life of the Plan, after giving consideration to the
recommendations of the Chief Executive Officer of Viad Corp. Performance Units
will be earned based upon the degree of achievement of predefined goals over the
Performance Period following the date of grant. Earned Performance Units may
range, based on achievement of predefined goals over the Performance Period,
from 0% to 200% of the target Performance Units.   VII.   EVALUATION OF
PERFORMANCE       The Committee, in evaluation of achievement of Performance
Measures, may include or exclude any of the following events that occur during a
Performance Period, such as: (a) asset write-downs, (b) litigation or claim
judgments or settlements, (c) the effect of changes in tax laws, accounting
principles, or other laws or provisions affecting reported results, (d) any
reorganization and restructuring programs, (e) extraordinary nonrecurring items
as described in Accounting Principles Board Opinion No. 30 and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to shareholders for the
applicable year, (f) acquisitions or divestitures, and (g) foreign exchange
gains and losses. To the extent such inclusions or exclusions affect Awards to
Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.   VIII.   RANGE OF
PERFORMANCE AWARDS       The range of values for the Corporation’s or a
Subsidiary Company’s performance goals will be recommended by the Chief
Executive Officer of Viad Corp for approval by the Committee.

2



--------------------------------------------------------------------------------



 



    Performance Units will be earned based upon the degree of achievement of
each of the predefined goals over the Performance Period following the date of
grant.   IX.   PARTICIPANT ELIGIBILITY       The Committee will select the
eligible Executive Officers (as defined under Section 16(b) of the Securities
Exchange Act) for participation in the Plan no later than 90 days after the
beginning of the Performance Period.       Other Participants will be selected
in accordance with procedures outlined in the Administrative Guidelines.   X.  
AWARD DETERMINATION       Awards will be recommended by the Chief Executive
Officer of Viad Corp for approval by the Committee annually no later than 90
days after the beginning of each new Performance Period.   XI.   GENERAL TERMS
AND CONDITIONS       The Committee shall have full and complete authority and
discretion, except as expressly limited by the Plan, to grant Units and to
provide the terms and conditions (which need not be identical among
Participants) thereof. Without limiting the generality of the foregoing, the
Committee may specify a Performance Period of not less than two years or not
more than five years, and such time period will be substituted as appropriate to
properly effect the specified Performance Period. No Participant or any person
claiming under or through such person shall have any right or interest, whether
vested or otherwise, in the Plan or in any Award thereunder, contingent or
otherwise, unless and until all the terms, conditions, and provisions of the
Plan and its approved administrative requirements that affect such Participant
or such other person shall have been complied with. Nothing contained in the
Plan shall (i) require the Corporation to segregate cash or other property on
behalf of any Participant or (ii) affect the rights and power of the Corporation
or its Affiliates to dismiss and/or discharge any Participant at any time.  
XII.   ADJUSTMENTS       Any recapitalization, reclassification, stock split,
stock dividend, sale of assets, combination or merger not otherwise provided for
herein which affects the outstanding shares of Common Stock of the Corporation
or any other change in the capitalization of the Corporation affecting the
Common Stock shall be appropriately adjusted for by the Committee and any such
adjustments shall be final, conclusive and binding.   XIII.   PAYMENT OF AWARDS

  (a)   The Committee will determine whether and to what extent any Award
becomes payable under the Plan. Any Award determined to be payable by the
Committee shall be subject to the following calculation: Each Performance Unit
payable shall be multiplied by the average of the daily means of the market
prices of the Corporation’s Common Stock on the New York Stock Exchange as
reported on the consolidated transaction reporting system during the ten trading
day period beginning on the day following public announcement of the
Corporation’s year-end financial results following the Performance Period.
Payment of the Award will be made following Committee approval by March 15 in
the year following the close of the Performance Period. The Committee shall
certify in writing that the performance goals have been met prior to payment of
the Award to the extent required by Section 162(m). For those Executive Officers
affected by Section 162(m) of the Code, Awards will be subject to discretionary
downward adjustment by the Committee. Amounts payable under any Award will be
subject to the limits set forth in the 2007 Omnibus Plan.     (b)   Awards
granted under this Plan shall be payable during the lifetime of the Participant
to whom such Award was granted only to such Participant; and, except as
otherwise provided herein or in a Performance Unit Agreement between the
Corporation and a Participant, which Agreement has been approved by the
Committee, no such Award will be payable unless at the time of payment such
Participant is an employee of and has continuously since the grant thereof been
an employee of the Corporation or an Affiliate. Neither absence nor leave, if
approved by the Corporation, nor any transfer of employment between Affiliates
or between an Affiliate and the Corporation shall be considered an interruption
or termination of employment for purposes of this Plan.



3



--------------------------------------------------------------------------------



 



  (c)   If authorized by the Committee, payment of all or a portion of any
earned Award may be deferred pursuant to a deferred compensation plan of the
Corporation then in effect; provided that the election to defer payment of any
earned Award must be made at least six months prior to the expiration of the
applicable Performance Period or as otherwise required by Section 409A of the
Code.

XIV.   EFFECT OF CHANGE OF CONTROL       Notwithstanding anything to the
contrary in this Plan, in the event of a Change of Control (as defined in the
2007 Viad Corp Omnibus Incentive Plan) each participant in the Plan shall be
entitled to a pro rata bonus award calculated on the basis of achievement of
100% of the predefined performance goals through the date of the Change of
Control.   XV.   ASSIGNMENTS AND TRANSFERS       No award to any Participant
under the provisions of the Plan may be assigned, transferred, or otherwise
encumbered except, in the event of death of a Participant, by will or the laws
of descent and distribution.   XVI.   PLAN TERMINATION       The Board may
amend, suspend, or terminate the Plan or any portion thereof at any time;
provided, however, that no such amendment, suspension, or termination shall
invalidate the Awards already made to any Participant pursuant to the Plan,
without his consent. Participation in the Plan shall not create a right to
participate in any future years’ Plan.   XVIII.   DEFINITIONS       Capitalized
terms used in this Plan which are not defined herein shall have the meaning
ascribed to them in the 2007 Viad Corp Omnibus Incentive Plan.   XIX.  
COMPENSATION ADVISORY COMMITTEE       The Compensation Advisory Committee is
appointed by the Chief Executive Officer of Viad Corp to assist the Committee in
the implementation and administration of this Plan. The Compensation Advisory
Committee shall propose administrative guidelines to the Committee to govern
interpretations of this Plan and to resolve ambiguities, if any, but the
Compensation Advisory Committee will not have the power to terminate, alter,
amend, or modify this Plan or any actions hereunder in any way at any time.  
XX.   SPECIAL COMPENSATION STATUS       All bonuses paid under this Plan shall
be deemed to be special compensation and, therefore, unless otherwise provided
for in another plan or agreement, will not be included in determining the
earnings of the recipients for the purposes of any pension, group insurance or
other plan or agreement of a Company or of Viad Corp.   XXI.   EFFECTIVE DATE  
    The Plan shall be effective as of January 1, 2008.

4